Asch, J.,
concurs in a memorandum as follows: I concur in the result and the reasoning of the memorandum for the list. I write here simply to point out that plaintiff has requested $25 million in punitive damages because of alleged racial discrimination by his former employer. Such a claim, if upheld by the arbitrator, would certainly warrant a substantial award to deter future similar conduct. However, pursuant to the present posture of the law of arbitration in New York, an award for punitive damages would be against the public policy of this State (see, Matter of Dreyfus Serv. Corp. [Kent], 183 AD2d 446, 447 [Asch, J., concurring]).